EXHIBIT 10.5

 

HCP, INC.
2014 PERFORMANCE INCENTIVE PLAN

CEO 3-YEAR LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS CEO 3-YEAR LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
dated as of [   ], 20       (the “Award Date”) by and between HCP, Inc., a
Maryland corporation (the “Corporation”), and [                              ]
(the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20      , the
Participant is eligible to receive an award of restricted stock units, as
described below, and

 

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement, the Corporation hereby grants to the Participant a target Award of
[                ] stock units (subject to adjustment as provided in Section 7.1
of the Plan) (the “Performance Units”) with respect to the performance period
beginning on January 1, 2014 and ending on December 31, 2016 (the “Performance
Period”).  As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement.  The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 3.  The Performance Units shall not
be treated as property or as a trust fund of any kind.  The Performance Units
are subject to adjustment as provided in Section 7.1 of the Plan.  The
Compensation Committee (the “Committee”) of the Board is the administrator of
the Plan for purposes of the Performance Units.  The Performance Units are
subject to all of the terms and conditions set forth in this Agreement, and are
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such
rules are in effect from time to time.

 

3.                                      Vesting.  Subject to this Section 3, the
number of Performance Units ultimately earned and vested under this Award shall
be determined in accordance with Exhibit A attached hereto based on whether the
Corporation has attained certain pre-

 

1

--------------------------------------------------------------------------------


 

established performance goals with respect to the Performance Period.  The
determination as to whether the Corporation has attained the performance goals
set forth in Exhibit A with respect to the Performance Period shall be made by
the Committee (the “Committee Determination”).  The Committee Determination
shall be made no later than March 15 following the end of the Performance
Period.  The Performance Units shall not be deemed vested pursuant to any other
provision of this Agreement earlier than the date that the Committee makes such
determination, as required by Section 162(m) of the Code and the regulations
promulgated thereunder.

 

4.                                      Continuance of Employment.  The vesting
schedule requires continued employment or service through the date of the
Committee Determination (the “Vesting Period”), as provided in Section 3, as a
condition to the vesting of the Award and the rights and benefits under this
Agreement.  Employment or service for only a portion of the Vesting Period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8 below
or under the Plan.  Nothing contained in this Agreement or the Plan constitutes
an employment or service commitment by the Corporation, affects the
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any of its Subsidiaries, interferes in any way
with the right of the Corporation or any of its Subsidiaries at any time to
terminate such employment or services, or affects the right of the Corporation
or any of its Subsidiaries to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.

 

5.                                Dividend and Voting Rights.

 

(a)                                 Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in
Section 5(b) with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the Performance Units and any shares of Common Stock underlying
or issuable in respect of such Performance Units until such shares of Common
Stock are actually issued to and held of record by the Participant.

 

(b)                                 Dividend Equivalent Rights.  During such
time as each Performance Unit remains outstanding and prior to the distribution
of such Performance Unit in accordance with Section 7, the Participant will have
the right to receive, with respect to such Performance Unit, an amount equal to
the amount of any ordinary cash dividend paid by the Corporation on a share of
Common Stock (a “Dividend Equivalent Right”); provided, however, that any
Dividend Equivalent Right credited with respect to an outstanding Performance
Unit (including, without limitation, any dividend equivalent credited through
and including the date of the Committee Determination) that does not vest
pursuant to Section 3 hereof shall immediately terminate upon the forfeiture of
such Performance Unit, and the Participant shall not be entitled to any payment
with respect thereto. In the case of Dividend Equivalent Rights credited with
respect to an outstanding Performance Unit that

 

2

--------------------------------------------------------------------------------


 

vests pursuant to Section 3, the Dividend Equivalent Rights will be paid to the
Participant in cash (without interest) as soon as practicable after the
Committee Determination and in all events not later than March 15 of the year
that follows the Performance Period.  Dividend Equivalent Rights will not be
paid to the Participant with respect to any Performance Units that are forfeited
pursuant to Section 3 or 8.

 

6.                                      Restrictions on Transfer.  Neither the
Award, nor any interest therein or amount or shares payable in respect thereof
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, either voluntarily or involuntarily.  The transfer restrictions
in the preceding sentence shall not apply to (a) transfers to the Corporation,
or (b) transfers by will or the laws of descent and distribution.

 

7                                         Timing and Manner of Payment.  As soon
as administratively practical following the Committee Determination (and in all
events no later than March 15 following the end of the Performance Period), the
Corporation shall deliver to the Participant a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Performance Units that vest in accordance
with Section 3; provided, however, that in the event that the vesting and
payment of the Performance Units is triggered by the Participant’s “separation
from service” (within the meaning of Treasury Regulation Section 1.409A-1(h))
and the Participant is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of such separation from service, the
Participant shall not be entitled to any payment of the Performance Units until
the earlier of (i) the date which is six (6) months after the Participant’s
separation from service with the Corporation for any reason other than death, or
(ii) the date of the Participant’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code.  The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Performance Units is subject to the condition precedent that
the Participant or other person entitled under the Plan to receive any shares
with respect to the vested Performance Units deliver to the Corporation any
representations or other documents or assurances that the Administrator may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.  The Participant shall have no further rights with
respect to any Performance Units that are paid or that terminate pursuant to
this Agreement.

 

8.                                      Termination of Employment

 

(a)                                 Termination Due to Death, Disability or
Retirement.  If, at any time during the Vesting Period, the Participant’s
employment with the Corporation is terminated as a result of the Participant’s
death, Disability or Retirement, the Performance Units will remain outstanding
during the remainder of the Vesting Period and will remain subject to
Section 3.  The Participant will be entitled to a pro rata portion of the number
of Performance Units the Participant would have received in accordance with
Section 3, if any, had the Participant remained employed until the end of the
Vesting Period. The pro rata portion will be based on the number of full months
in the Performance Period during which

 

3

--------------------------------------------------------------------------------


 

the Participant was employed as compared to the total number of months in the
Performance Period.  As used in this Agreement, “Disability” means a “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Administrator).  As used in this Agreement,
“Retirement” means, that, as of the date of termination of the Participant’s
employment or services, the Participant has attained age 65 and completed at
least five (5) full years of service as an officer of the Corporation and its
Subsidiaries.

 

(b)                                 Forfeiture of Performance Units Upon Certain
Terminations of Employment.  If at any time during the Vesting Period, the
Participant’s employment with the Corporation is terminated (i) by the
Corporation, or (ii) by the Participant, excluding any termination by reason of
the Participant’s Retirement, death or Disability, all of the Performance Units
shall be automatically forfeited and cancelled in full effective as of such
termination of employment and this Agreement shall be null and void and of no
further force and effect; provided, however, that in the event of the
Participant’s severance the Participant shall be entitled to any vesting with
respect to the Performance Units provided for in the circumstances in, and
subject to, the express terms of any written employment agreement entered into
between the Participant and the Corporation or any of its Subsidiaries and that
is in effect at the time of the severance.

 

9.                                      Adjustments Upon Specified Events;
Change in Control Event.

 

(a)                                 Adjustments.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (including, without limitation, an extraordinary cash dividend on such
stock), the Administrator shall make adjustments in accordance with such section
in the number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.  No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are paid pursuant to Section 5(b).

 

(b)                                 Change in Control Event.  Notwithstanding
any provision to the contrary in any employment agreement or the HCP, Inc.
Change in Control Severance Plan (or successor plan), if a Change in Control
Event with respect to the Corporation occurs at any time during the Vesting
Period, the Performance Period for all outstanding Awards will be shortened, if
such Performance Period has not already ended, so that the Performance Period
will be deemed to have ended on the last day prior to such Change in Control
Event and the Committee Determination pursuant to Section 3 shall be made within
twenty (20) days following the Change in Control Event.  A Participant shall
become vested in a number of Performance Units, if any, determined in accordance
with Section 3 based on such shortened Performance Period.  On or as soon as
administratively practical following the Change in Control Event (and in all
events no later than thirty (30) days following such Change in Control Event),
the Corporation shall deliver to the Participant a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Performance Units that vest in accordance
with this Section 9(b).

 

4

--------------------------------------------------------------------------------


 

10.                         Tax Withholding.  Upon vesting of any Performance
Units or any distribution of shares of Common Stock in respect of the
Performance Units, the Participant or other person entitled to receive such
distribution may irrevocably elect, in such manner and at such time or times
prior to any applicable tax date as may be permitted or required under
Section 8.5 of the Plan and rules established by the Administrator, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that in the event that the
Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Performance Units, the Corporation (or a Subsidiary)
shall be entitled to require a cash payment by or on behalf of the Participant
and/or to deduct from other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld with respect to such
distribution or payment.

 

11.                         Notices.  Any notice to be given under the terms of
this Agreement shall be in writing and addressed to the Corporation at its
principal office to the attention of the Secretary, and to the Participant at
the Participant’s last address reflected on the Corporation’s payroll records. 
Any notice shall be delivered in person or shall be enclosed in a properly
sealed envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given five (5) business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

 

12.                         Plan.  The Award and all rights of the Participant
under this Agreement are subject to the terms and conditions of the provisions
of the Plan, incorporated herein by reference.  The Participant agrees to be
bound by the terms of the Plan and this Agreement.  The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan and this
Agreement.  Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.                         Entire Agreement.  This Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this Agreement may be amended pursuant to
Section 8.6 of the Plan.  Any such amendment must be in writing and signed by
the Corporation.  Any such amendment that materially and adversely affects the
Participant’s rights under this Agreement requires the consent of the
Participant in order to be effective with respect to the Award.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does

 

5

--------------------------------------------------------------------------------


 

not adversely affect the interests of the Participant hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.  The Participant
acknowledges receipt of a copy of this Agreement, the Plan and the Prospectus
for the Plan.

 

14.                               Limitation on Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Performance Units, and rights no greater
than the right to receive the Common Stock as a general unsecured creditor with
respect to the Performance Units, as and when payable hereunder.  The Award has
been granted to the Participant in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to the Participant.

 

15.                               Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

16.                               Section Headings.  The section headings of
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect any provision hereof.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland without regard to conflict of law principles thereunder.

 

18.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.

 

19.                               Clawback Policy.  The Performance Units are
subject to the terms of the Corporation’s recoupment, clawback or similar policy
as it may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of the Performance Units or any shares of Common Stock or other cash
or property received with respect to the Performance Units (including any value
received from a disposition of the shares acquired upon payment of the
Performance Units).

 

THE PARTICIPANT’S ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN
AWARD RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE
CONSTITUTES THE PARTICIPANT’S AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND
THAT THE AWARD IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE
PLAN AND THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------